           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA                :

vs.                                     : CRIMINAL NO.: 19-00122-KD-B

ANDREW DELTON ETHERIDGE                 :


                      ACCEPTANCE OF GUILTY PLEA
                      AND ADJUDICATION OF GUILT


      Pursuant to the Report and Recommendation of the United States

Magistrate Judge (Doc. 22) and without any objection having been filed by the

parties, Defendant’s plea of guilty to Count One of the Indictment is now

accepted and Defendant is adjudged guilty of such offense.

      The sentencing hearing has been scheduled for September 13, 2019 at 9:00

a.m. in Courtroom 4B, of the United States Courthouse, 155 St. Joseph St.,

Mobile, Alabama, 36602.

      DONE and ORDERED this the 8th day of July 2019.


                                  s/Kristi K. DuBose
                                  KRISTI K. DuBOSE
                                  CHIEF UNITED STATES DISTRICT JUDGE
